1 Fulton FinancialCorporationFebruary 1, 2010Corporate PresentationData as of December 31, 2009 2 nThe following presentation may contain forward-looking statements about Fulton Financial Corporation’sfinancial condition, business, strategies, products and services. Forward-looking statements are encouragedby the Private Securities Litigation Reform Act of 1995. Such forward-looking statements reflect theCorporation’s current views and expectations based largely on information currently available to itsmanagement, and on its current expectations, assumptions, plan, estimates, judgments, and projections aboutits business and its industry, and they involve inherent risks, contingencies, uncertainties and other factors.Although the Corporation believes that these forward-looking statements are based on reasonable estimatesand assumptions, the Corporation is unable to provide any assurance that its expectations will, in fact, occuror that its estimates or assumptions will be correct and actual results could differ materially from thoseexpressed or implied by such forward-looking statements and such statements are not guarantees of futureperformance.
